COURT OF APPEALS
                                            SECOND
DISTRICT OF TEXAS
                                                            FORT
WORTH
 
 
                                     NO.
2-08-348-CR
 
 
NICHOLAS WILLIAM JOHNSON                                       APPELLANT
 
                                               V.
 
THE STATE OF TEXAS                                                         STATE
 
                                           ------------
 
     FROM CRIMINAL
DISTRICT COURT NO. 2 OF TARRANT COUNTY
 
                                           ------------
 
                             MEMORANDUM OPINION[1]
 
                                           ------------
After waiving a jury and entering an open plea of
guilty, appellant Nicholas William Johnson appeals his conviction and ten-year
sentence for robbery.  We affirm.




Appellant=s
court-appointed appellate counsel has filed a motion to withdraw as counsel and
a brief in support of that motion.  In
the brief, counsel avers that, in his professional opinion, the appeal is
frivolous.  Counsel=s brief
and motion meet the requirements of Anders v. California[2]
by presenting a professional evaluation of the record demonstrating why there
are no arguable grounds for relief.  We
gave appellant the opportunity to file a pro se brief, and he has not filed
one.  The State also has not filed a
brief.
Once an appellant=s
court-appointed attorney files a motion to withdraw on the ground that the
appeal is frivolous and fulfills the requirements of Anders, this court
is obligated to undertake an independent examination of the record.[3]  Only then may we grant counsel=s motion
to withdraw.[4]




We have carefully reviewed the record and counsel=s
brief.  We agree with counsel that this
appeal is wholly frivolous and without merit; we find nothing in the record
that might arguably support the appeal.[5]  Accordingly, we grant counsel=s motion
to withdraw and affirm the trial court=s
judgment.
PER CURIAM
PANEL:  CAYCE, C.J.; MCCOY and
MEIER, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  May 28, 2009
 




[1]See Tex. R. App. P. 47.4.


[2]386 U.S. 738, 87 S. Ct.
1396 (1967).


[3]See Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922B23 (Tex. App.CFort Worth 1995, no
pet.).


[4]See Penson v. Ohio, 488 U.S. 75, 82B83, 109 S. Ct. 346, 351
(1988).


[5]See Bledsoe v. State, 178 S.W.3d 824, 827B28 (Tex. Crim. App.
2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6 (Tex. Crim. App.
2006).